DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 5, 8, 9, 12 and 19 was amended.
This is a Final Action.

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.
With respect to ODPs, applicant has submitted the eTDs therefore the ODPs have been obviated.
	With respect to 103 rejection, applicant argues “executing a network request using the universal resource locator to verify the first listing is not in service”, Is not taught by the Lerman because Fig 8B:822 teaches confirmation that the listing is “now in service”.  Examiner respectfully agrees with the applicant that Lerman does teach the listing is “now in service”.  Fig 8B:822 – explicitly states “FOR ANY LISTING APPEARING FOR THE FIRST TIME…”  however the opposite would be also true if the listing does not appear, then inherently the listing would be not in service because the address was not found. Because the question would be “FOR EVERY LISTING NOT APPEARING..” even thou Lerman does not explicitly come out and say it in 822, Lerman does teach in in Figure 7 this scenarios, wherein when the Merchant indicates something other an acceptable a  match, a human operator searches the provider to and if no listing is found a indication is made no valid listing is present. (see Fig 7, 702, 703, 708)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Lerman et a. (US 2013/0173654 - IDS) in view of Govani et al. (US 2011/0167077).

8. Lerman teaches, A system comprising: a memory; and a processing device operatively coupled to the memory, the processing device to execute instructions comprising: 
receiving, by a source system, an indication to suppress a listing associated with an entity (Fig 2b, Paragraph [0092] – removing (suppressing) duplicate listing), wherein the indication is based at least in part on a confidence score from the source system indicating that the listing is a duplicate of a representative listing (Paragraph 92 – removing duplicate entries, Fig 4: 406 & 408, Fig 6:504, Fig 7: 703 – probable matches found in a provider system); 
retrieving, from a database, a list of a plurality of provider systems that provide search results comprising the listing associated with the entity (Fig 2b, Paragraph [0049], Fig 5:502, Fig 4: 402);
searching a first provider system of the plurality of provider systems, by the processing device, for a first listing matching the listing associated with the entity (fig 2b, Fig 5:504, Fig 4:404); 
receiving, from the first provider system, a provider-supplied external identifier associated with the first listing (Fig 5:506, Fig 4:406); 
transmitting, to the first provider system, a request to suppress the first listing from a search result generated in response to a search request submitted via the first provider system, the request to suppress the first listing comprising the provider-supplied external identifier (Fig 4:414); 
receiving an acknowledgement to accept the request to suppress the first listing from the first provider system, wherein the acknowledgement comprises a confirmation that the first listing is suppressed as a duplicate listing  (Fig 4: 416 & Fig 6 - a returned listing is displayed to the merchant to confirm the returned list is matching); 
receiving a file from the first provider system, the file comprising a record corresponding to the first listing (Paragraphs [0019], [0062], Fig 10 – containing a receipt file); 
a universal resource locator indicating the first listing is not in service (Paragraph [0002], Fig 10 – recites the information provided could include URL, Fig 8B: 822 – teaches a URL which can be executed to determine if a listing is in service or not); and 
executing a network request using the universal resource locator to verify the first listing is not in service (Fig 6: 605 – verifying by the merchant the listing data is correct, Fig 8B:822 – any listing appearing for the first time, the merchant is provided with indication that the enhanced listing are now in service and a URL is provided from the enhanced listing associated with the business; Further in view of (see Fig 7, 702, 703, 708 – which teaches when the listing is not found, the listing is indicated as not valid, ie not in service).
Lerman does not explicitly teach or disclose, extracting, from the file, a universal resource locator.
However, Govani teaches, extracting, from the file, a universal resource locator (Paragraph 65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Lerman’s invention to incorporate the teaching of Govani’s URL extracted from a file. Because both Lerman and Govani are in the same field of endeavor of information retrieval. The combination would be obvious because Lerman already recites URLs contained in a file, and obtaining the URLs for processing and Govani’s invention would allow Lerman to extract the URLs from the file for processing (Paragraph 0065, Govani).

9. The combination of Lerman/Govani teaches, The system of claim 8, the operations further comprising receiving, information identifying the representative listing (Fig 4: 408, 410, 412, 414 and 416 – teaches generation by the source system of representative listing, Lerman).

10. The combination of Lerman/Govani teaches, The system of claim 8, the operations further comprising: 
determining the confidence score associated with the listing exceeds a threshold value, wherein the confidence score represents a level of matching between the listing and the representative listing (Fig 4: 410, Fig 5: 510, Fig 6:604 – teaches threshold confidence scoring to determine if the matching list is a match, Lerman).

11. The combination of Lerman/Govani teaches, The system of claim 8, the operations further comprising transmitting information to the plurality of provider systems identifying the representative listing (Fig 4:416, Fig 8B – 818, 822, Lerman).

12. The combination of Lerman/Govani teaches, The system of claim 8, wherein the request to suppress the first listing is transmitted to the first provider system via a periodic network-based communication (Fig 4:414, Fig 7,  Paragraph [0092]- the updated listing that can contain suppression of duplication listing is verified by the source system, Lerman).

13. The combination of Lerman/Govani teaches, The system of claim 8, the operations further comprising retrieving, from the database associated with the processing device, a list of provider systems maintaining at least one listing corresponding to the entity (Fig 4:402, 404 – provider systems provide listing for corresponding entities, Lerman).

14. The combination of Lerman/Govani teaches, The system of claim 8, wherein in response to a user-generated search associated with the entity, search results comprise the representative listing  (Fig 1: 38 – merchant, 40, source system, Fig 4: 402, 414, Fig 5:502, Lerman).

Claims 1-7 and 15-20 are similar to claims 8-14 hence rejected similarly.



ConclusionTHIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159